10
ii
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:16-cv-01877-JLR Document 230-1 Filed 11/27/19 Page 1 of 2

 

HONORABLE JAMES L. ROBART
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
SUSAN CHEN, et al.,
Plaintiffs, NO, 2:16-cy-01877-JLR
v. [RASPOSEL)] ORDER TO DISMISS
COUNTERCLAIMS WITHOUT PREJUDICE
NATALIE D’AMICO, et al.,
NOTE ON MOTION CALENDAR:
Defendants. DECEMBER 20, 2019
NATALIE D’AMICO, et al.,

Counterclaimants,
V.

SUSAN CHEN, et al.,

 

Counter Defendants.

This matter came before the Court on the City Defendants’ Motion to Dismiss

Counterclaims Without Prejudice( Quy #230.) Plaats dtd rot Kile a rerpote -

   

 

 

 

 

 

‘Ehe-Court-hac-considered the-foltowing: (See gememty Olt ‘)
1: an o 5 aefones beste fecan betes & R45 tations ere ery THTT ard aoe Prey lt Cc;
2 3
4 and,

 

 

 

{DFS204 1589. DOC3G2/00020.050349/ } OGDEN MURPHY WALLACE, P.LL.C.
[PROPOSED] ORDER GRANTING CITY DEFENDANTS’ MOTION 90I Filth Avenue, Suite 3500

TO DISMISS COUNTERCLAIMS WITHOUT PREJUDICE - 1 Seattle, Washington 98164-2008
NO. 2:16-cv-01877-ILR Tel; 206.447, 7000/Fax: 206,447,0215

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:16-cv-01877-JLR Document 230-1 Filed 11/27/19 Page 2 of 2

a

 

The Court now rules as follows:

The City Defendants’ Motion is GRANTED. The City Defendants’ counterclaim for

malicious prosecution, based on Plaintiffs’ claims for violations of substantive and procedural due

process, are DISMISSED WITHOUT PREJUDICE.

Ma
DATED this QO day of Oec. , 2019.

CN ows

The Hofiorable James L. Robart
United States District Judge

Proposed by:

OGDEN MURPHY WALLACE, P.L.L.C.

s/Aaron P. Riensche
Aaron P. Riensche, WSBA #37202
Geoff J. M. Bridgman, WSBA #25242
Daniel F. Shickich, WSBA #46479
901 Fifth Avenue, Suite 3500
Seattle, Washington 98164-2008
Tel; 206.447.7000/Fax: 206.447.0215
Attorneys for City Defendants

 

{DF$2041589,. DOCK:2/00020.050349 }

{PROPOSED] ORDER GRANTING CITY DEFENDANTS’ MOTION
TO DISMISS COUNTERCLAIMS WITHOUT PREJUDICE - 2

NO. 2:16-cv-01877-JLR

OGDEN MURPHY WALLACE, P.L.L.C,
901 Fifth Avenue, Suite 3500
Seattle, Washington 98 164-2008
Tel: 206.447-7000/Fax: 206.447.0215

 

 
